Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
3.	This action is in response to the papers filed on 08/29/2022.
Currently, claims 1 and 19 are pending.
Claim 19 is previously withdrawn.
Claim 1 is under the examination.
4.	All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
5.	Any objections and rejections not reiterated below are hereby withdrawn.
a.	The amendments overcome the objection of claim 1 in prior office action.
b.	The amendments overcome 112 b and 101 rejections in prior office action.
Claim Rejections - 35 USC § 112 (b) Indefiniteness (New Ground)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “detecting the presence or absence in the human subject of a first, second, third, fourth and fifth chromosomal interaction to determine that the human subject is responsive to said specific therapy, and treating the human subject…”. The preamble of the claim is directed to a method of selecting a human subject and treating the selecting human subject. 
These recitations of the claim are confusing because the recited the method steps “detecting and treating” of the claim 1 does not include how the selection of a human subject is performed and who is the selected human subject in the method (for example, what is the result of detection method step that is used to select a human subject to be treated). Thus, it is unclear whether mere detection is performed that is considered selecting a human subject or not. It is unclear who is determined to be responsive to a therapy or what criteria are required for selecting a subject.  
Claim Rejections - 35 USC § 112 (a) Scope of Enablement (New Ground)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
“A method that comprises detecting the presence or absence of a first, second, third, fourth and fifth chromosomal interaction in a sample in a human subject via performing method steps a, b, c, and d in the sample using five recited probe sequences of SEQ ID NOs: 99, 75, 103, 76 and 102.”
does not reasonably provide enablement for “A method of selecting a human subject and treating the selected human subject, wherein the selected human subject is responsive to a specific therapy for rheumatoid arthritis and is in need of therapy for rheumatoid arthritis, and wherein selecting of the human subject comprising detecting either the presence or absence of any of the first, second, third, fourth and fifth chromosomal interactions in a human subject via a recited method steps a, b, c, and d in a human subject using five recited probe sequences of SEQ ID NOs: 99, 75, 103, 76 and 102; and determining to select the human subject whether the human subject is responsive to methotrexate or not via performing the detection, and treating the human subject comprises administering to the selected human subject the methotrexate therapy.”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Claim 1 is drawn to a method for selecting a human subject and treating the selected human subject wherein the selected human subject is responsive to a specific therapy for rheumatoid arthritis and in need of therapy for rheumatoid arthritis, wherein the selecting of the human subject comprises detecting the presence or absence of a first, second, third and fourth chromosome interactions (using the probe sequences of SEQ ID NOs: 99, 75, 103, 76 and 102, respectively) to determine that the human subject is responsible to methotrexate and treating the human subject comprises administering to the selected human subject the specific therapy.
Thus, the claim broadly encompasses “the method wherein each of the first, second, third, fourth and fifth chromosome interactions are found to be present and this result determines that the human subject as responsive to the specific therapy for rheumatoid arthritis” and “ the method wherein each of the first, second, third, fourth and fifth chromosome interactions are found to be absent and this result determines that the human subject as responsive to the specific therapy for rheumatoid arthritis” and “the method wherein a various combination of the presence and the absence of the first, second, third, fourth and fifth chromosome interactions are found and this result determines that the human subject as responsive to the specific therapy for rheumatoid arthritis”. 
The amount of direction or guidance, and Presence and absence of working examples:
In the instant situation, the specification discloses detecting five recited chromosomal interactions in a sample obtained from a human subject using the recited probe sequences via EpiSwitchTM platform (Example 1, Table 5 and Table 8a). The specification discloses different genetic patterns for responders and non-responders of methotrexate treatment for rheumatoid arthritis.  
    PNG
    media_image1.png
    303
    932
    media_image1.png
    Greyscale

Per disclosure in the Table 5, the first, third and fifth chromosomal interactions for CXCL13, IL-17A, and IL-23, respectively, are associated with responders; and the recited second and fourth chromosomal interactions of IFNAR1 and IL-21R, respectively, are associated with non-responders. 
However, the specification discloses distinguishing methotrexate responder and non-responder via five chromosome conformation signature (CCS) marker signature indicating that CLXL13 and IL-17 loci are associated with non-responder and IFNAR1, IL-23 and IL-21R loci were associated responders to the methotrexate therapy (page 35 line 22-27 below; and Figure 2C). 

    PNG
    media_image2.png
    235
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    710
    609
    media_image3.png
    Greyscale

Thus, the discrepancies between the disclosures of Table 5; and Figure 2 C and page 35 line 22-27 are observed. Accordingly, it is unpredictable to determine a human subject between a responder and a non-responder to methotrexate therapy for rheumatoid arthritis using five CCS marker signature.
For example, above disclosure of the specification in Table 5, indicates that the presence of recited chromosomal interactions on the chromosomes in CXCL13, IL-17A, and IL-23 genes using SEQ ID NOs: 99, 103 and 102, respectively, is indicative of a human subject who is responsive to methotrexate therapy for rheumatoid arthritis. Similarly, the absence of recited chromosomal interactions on the chromosomes in IFNAR1 and IL-21R genes using SEQ ID NOs: 75 and 76, respectively, is indicative of a human subject who is non-responsive to methotrexate therapy for rheumatoid arthritis. 
The disclosure of the specification in Figure 2 C and page 35 line 22-27 is opposite of the finding presented in Table 5. For example, in Figure 2C and page 35 line 23-27, the data indicates that the absence of recited chromosomal interactions on the chromosomes in CXCL13, and IL-17A genes using SEQ ID NOs: 99, and 103, respectively, is indicative of a human subject who is non-responsive to methotrexate therapy for rheumatoid arthritis. Similarly, the presence of recited chromosomal interactions on the chromosomes in IFNAR1, IL-23 and IL-21R genes using SEQ ID NOs: 75, 102 and 76, respectively, is indicative of a human subject who is responsive to methotrexate therapy for rheumatoid arthritis. 
Accordingly, it is highly unpredictability to predict a human subject who is responsive to the therapy and who is not responsive to methotrexate therapy based on above disclosure of the specification. For example, the disclosure of the specification does not provide the sufficient information what chromosomal interaction (the presence or the absence interaction) is detected on the chromosome 4 of CXCL13 gene detected using SEQ ID NO: 99 to predict the response of methotrexate in treating rheumatoid arthritis. 
MPEP 2164 states “The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b).”

The specification merely provides very limited working examples, and does not provide any guidance and the data for one having skill in the art to be able predict a correlation between recited chromosomal interactions (as a combination or individually) and the response of the therapy.
The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform additional studies to provide the extensive amount of data that provide the correlation between recited chromosomal interactions (the presence/absence as a combination or individually) and the response of the therapy.
Thus, given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 5, 2022